Citation Nr: 0839706	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to service-
connected rheumatic heart disease.   

2.	Whether new and material evidence has been received to 
reopen a service connection claim for bilateral hearing loss.

3.	Whether new and material evidence has been received to 
reopen a service connection claim for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to June 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that continued the denial of the veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus because new and material evidence had not been 
received to reopen, and denied service connection for COPD.   

Herein, the Board reopens the service connection claims for 
bilateral hearing loss and tinnitus.  The reopened claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence is against a 
finding that the veteran's COPD is proximately due to, or the 
result of his service-connected rheumatic heart disease. 

2.  Service connection claims for bilateral hearing loss and 
tinnitus were denied in a June 2002 rating decision.  The 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

3.  A service connection claim for bilateral hearing loss was 
denied again in a November 2002 rating decision.  The veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.

4.  Evidence received since the June and November 2002 rating 
decisions raises a reasonable possibility of substantiating 
the service connection claims for bilateral hearing loss and 
tinnitus.  


CONCLUSIONS OF LAW

1.  COPD is not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2008).

2.  The June 2002 rating decision, denying service connection 
claims for bilateral hearing loss and tinnitus, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  The November 2002 rating decision denying service 
connection claim for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  Evidence received since the June and November 2002 rating 
decisions is new and material, and the veteran's service 
connection claims for bilateral hearing loss and tinnitus are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection Claim

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a May 
2003 letter that fully addressed all notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim, and of the veteran's and VA's 
respective duties for obtaining evidence. 

In this case, the veteran was not advised as to how 
disability ratings and effective dates are assigned.  
Nevertheless, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed 
disability.  See Dingess, supra. 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is seeking service connection for COPD.  Medical 
confirms that he currently has such disability.  See June 
2008 VA respiratory examination report.  

The veteran does not contend and the evidence does not show 
that his COPD was incurred during his period of active duty.  
Rather, he asserts that his COPD is related to his service-
connected rheumatic heart disease.  Service connection for 
rheumatic heart disease has been in effect since 1953.

After a thorough review of the evidence, the Board finds that 
service connection for COPD is not warranted.  In this 
regard, there is no evidence of a nexus between the veteran's 
COPD and service-connected rheumatic heart disease.  The 
veteran underwent a VA respiratory examination in June 2008.  
According to an addendum provided later in the month, the 
June 2008 examiner conceded that heart and lung problems 
working together could affect cardiopulmonary function, but 
stated that COPD is a disease of the lungs and is not 
aggravated by heart disease.  The examiner essentially 
concluded that it less likely than not that the veteran's 
COPD is caused or aggravated by his service-connected 
rheumatic heart disease.  Other medical evidence of record 
discussed the veteran's long history of heavy smoking.  

The veteran asserts that a private physician, Dr. Long, 
related his COPD to his rheumatic heart disease.  However, 
the Board has reviewed all evidence of record, to include the 
evidence provided by Dr. Long, and there is no medical 
opinion of record favorable to the veteran.  The Board also 
notes that the June 2008 VA examiner had an opportunity to 
review all evidence of record, to include the private medical 
evidence.  

The veteran is competent to give evidence about current 
symptoms and what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, as a layperson, without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether his COPD is related to his rheumatic heart 
disease.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In sum, there is no medical evidence relating COPD to a 
service-connected disability.  As the preponderance of the 
evidence is against the veteran's service connection claim 
for COPD, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002). 


II.  New and Material Evidence Claims

The veteran is seeking to reopen service connection claims 
for bilateral hearing loss and tinnitus.  

As noted, the VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied with respect to the veteran's new and material 
evidence claims for bilateral hearing loss and tinnitus, the 
Board concludes that the VCAA does not preclude the Board 
from adjudicating this portion of the veteran's claim.  This 
is so because the Board is taking action favorable to the 
veteran by reopening his service connection claims for 
bilateral hearing loss and tinnitus.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In a June 2002 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  The veteran did 
not appeal that decision and it therefore became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

In November 2002, after a review of additional evidence, the 
RO again denied service connection for hearing loss.  The 
veteran did not appeal that decision and it therefore became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Based on the procedural history outlined above, the last 
unappealed, final rating decision that denied service 
connection for tinnitus was issued in June 2002, and the last 
unappealed, final rating decision that denied service 
connection for bilateral hearing loss claim was issued in 
November 2002.  At the time of these 2002 rating decisions, 
the claims folder consisted of service treatment records, VA 
and private medical evidence.  At that time, there was no 
evidence showing that the veteran had been diagnosed with 
bilateral hearing loss or tinnitus.  There was also no 
evidence of pertinent disabilities during service.  As such, 
the claims were denied.

Evidence received since the June and November 2002 rating 
decisions includes additional VA and private medical 
evidence, as well as the veteran's contentions.  
Significantly, private medical evidence received in both 
April 2003 and April 2006 from "Victoria ENT Associates" 
collectively show diagnoses of bilateral hearing loss and 
tinnitus.  This newly-received evidence is material in that 
it shows a current disability.  When the veteran's claims 
were considered in 2002, current disabilities were not shown.  
The evidence received in 2006 was not previously of record 
and bears directly and substantially upon the specific 
matters under consideration.  It is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156 (2008).  Accordingly, the 
veteran's service connection claims for bilateral hearing 
loss and tinnitus are reopened.


ORDER

Entitlement to service connection for COPD, claimed as 
secondary to service-connected rheumatic heart disease, is 
denied.  

New and material evidence has been received to reopen a 
service connection claim for bilateral hearing loss; to that 
extent, the appeal is granted.

New and material evidence has been received to reopen a 
service connection claim for tinnitus; to that extent, the 
appeal is granted.


REMAND

As noted, the Board has reopened the veteran's service 
connection claims for bilateral hearing loss and tinnitus.  
Prior to analyzing these claims on the merits, the Board 
finds that further development is necessary.

There is evidence of current disability.  A private treatment 
note received in April 2006 by "Victoria ENT Associates" 
show diagnoses of tinnitus, "noise induced hearing loss."  
Although that evidence was received in 2006, a diagnosis of 
noise induced hearing loss was shown as early as 1996.  

The veteran contends that his current hearing loss and 
tinnitus is related to service.  In a statement received in 
April 2003, the veteran indicated that he was in infantry and 
that he gradually lost his hearing due the training he 
completed in service.  He also reported bilateral ringing in 
his ears.  His DD-214 reflects that he completed a rifle 
course.  

To date, the veteran has not been afforded a VA examination 
to determine the likely etiology of his bilateral hearing 
loss and tinnitus.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and implementing regulations found 
at 38 C.F.R. § 3.159 (2008) is completed.  
In particular, the AMC/RO must notify the 
appellant of the information and evidence 
needed to substantiate his service 
connection claims, and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded VA 
examinations to determine the etiology of 
his current bilateral hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
prior to the examination.

The examiner should comment on whether 
the veteran meets the criteria for 
bilateral hearing loss under 38 C.F.R. 
§ 3.385.  If so, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any current bilateral hearing loss is 
related to claimed noise exposure during 
service.  

The examiner should also provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
tinnitus is related to claimed noise 
exposure during service.  

Any opinions should be reconciled with 
the service treatment and personnel 
records, to include the veteran's 
completion of rifle training during 
service, and the private medical 
evidence, particularly from Victoria ENT 
Associates.  A complete rationale should 
be provided for any proferred opinion.
3.  Upon completion of the above- 
requested development, the RO should 
readjudicate the veteran's service 
connection claims for bilateral hearing 
loss and tinnitus.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. B. MAYS 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


